UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 14, 2012 Killbuck Bancshares, Inc. (Exact name of registrant as specified in its charter) Ohio 000-24147 34-1700284 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 165 North Main Street Killbuck, Ohio 44637 (Address of principal executive offices) Registrant's telephone number, including area code: (330) 276-2771 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4c)) 1 Item5.07. Submission of Matters to a Vote of Securities Holders. The Annual Meeting of Shareholders of Killbuck Bancshares, Inc. was held on May 14, 2012. The following two matters were decided by a vote of the shareholders: 1. The election of the following Directors to serve a three-year term or until their successors shall have been elected and qualified: Votes Cast For Votes Withheld Broker Non-votes Craig Lawhead -0- Allan Mast -0- Dean Mullet -0- Luther Proper 2. The ratification of the Audit Committee’s appointment of S.R. Snodgrass, A.C. to serve as the Company’s Independent Registered Public Accounting Firm for the 2012 fiscal year. Votes Cast For Votes Cast Against Votes Abstained Broker Non-Votes -0- SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on behalf by the undersigned thereunto duly authorized. Killbuck Bancshares, Inc. Date:May 16, 2012 By: /s/Craig A. Lawhead Craig A. Lawhead President and Chief Executive Officer 2
